Citation Nr: 1823011	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-62 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease/ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Joseph G. Odya, Agent


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to October 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  An August 2015 rating decision implemented the Board's July 2015 grant of service connection for ischemic heart disease/coronary artery disease, and assigned an initial 60 percent disability rating, effective August 27, 2010.  Rating decisions in November and December 2015 continued the August 2015 rating decision in response to the Veteran's request for reconsideration.  

The Veteran initially requested an optional hearing in his December 2016 VA Form 9.  However, his representative withdrew the hearing request in a March 2018 statement.  38 C.F.R. § 20.704 (e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

Since the Statement of the Case was issued in December 2016 for the Veteran's claim for an increased rating for his heart disorder, and after the claim was certified to the Board in January 2017, additional relevant VA treatment records were added to the record in which were not considered.  In addition, a VA examination for the heart was conducted in January 2018, and an addendum opinion delineating symptoms attributable to the service-connected heart disorder from nonservice-connected COPD was provided in March 2018.  These records are highly relevant to the instant appeal.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the evidence discussed above was not submitted by the Veteran or his representative, and they have not waived initial AOJ review of this evidence.  Therefore, this evidence must be considered by the AOJ in the first instance.  The Board finds that remand is required in order to permit AOJ review in the first instance. 38 C.F.R. §§ 19.37 (b), 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the record, including all newly acquired evidence since the December 2016 Statement of the Case and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his attorney, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




